Title: To Benjamin Franklin from John Paul Jones, 18 May 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored Sir
Brest May 18th. 1778.
The within letter addressed to the Countess of Selkirk which I leave open for your perusal will I hope apologize for the liberty I take when I request you to forward it via Holland. Two copies are already forwarded, one of which under cover to the Post Master at Calis and Lord Le Despencer, so that I hope at least one of the three will reach the Ladys hands.
I cannot but feel myself hurt by the dirty insinuation of the Enemy, that my enterprize at Whitehaven was in consequence of a Capital Sum paid me in hand by the Court of France: They have other Visits of the same kind to expect (if I am not deprived of the means of making them) and that too without my having either a certainty or hope of Gain. I have the honor to be with great Esteem and Respect Sir Your very Obliged very Obedient very humble Servant
Jno P Jones
His Excellency Doctor Franklin
 
Notations in different hands: Capt Jones June 6. 78 / Brest
